El Juez Pbesidente Se. Quiñones,
emitió la opinión del Tribunal.
El presento es un interdicto de retener la posesión de unos terrenos promovidos primitivamente ante el extin-guido Tribunal del Distrito de Ponce, 3^ continuado des-pués en la nueva Porte de Distrito de aquella ciudad, por *205Don Julián Polidoro Teissonier contra D. Francisco Barnes Vallenilla, y que lia sido elevado al conocimiento de esta Corte Suprema á virtud de la apelación interpuesta por el demandante contra la sentencia pronunciada en veinte y cinco de Julio último por el Juez de diclia Corte de Distrito Si*’. Tous Soto, por la que se declaró sin lugar el interdicto con las costas al demandante.
Los antecedentes de este asunto son los siguientes:
El diez de Febrero del año próximo pasado el abogado Don Luis Llorens Torres, á nombre dé Don Julián Poli-doro Teissonier, agricultor, viudo, mayor de edad y veci-no de Ponce, interpuso la demanda origen del presente interdicto, alegando que su representado se encontraba en posesión, en concepto de dueño, de varias ñucas rús-ticas radicadas en el barrio de Macliuelo arriba del térmi-no municipal de Ponce, de la cabida y demás circunstan-cias que describe y cuyas fincas las venía pose}rendo quie-ta y 2>acífieamente bacía cerca de treinta y tres años, bas-ta que dos días antes de la demanda, ó sea el ocbo de Fe-brero babía sido inquietado, en la posesión de que venía disfrutando, por Don Ventura Barnés, el que diciéndose dueño de dichas fincas rústicas, se babía introducido en lina de ellas, acompañado del agrimensor Don Francisco Arjona, empleado ele aquel Municipio, del policía municipal Don Rogelio Castillo, con otro guardia más y el jor-nalero Juan Martínez, y penetrando en la casa de dieba finca, cuya puerta se encontraba cerrada, aunque no pa-sada la llave de la cerradura, se alojó en ella haciendo que el peón que los acompañaba, colocara los aperos de las ca-balgaduras que montaban en una de las habitaciones de la casa, y anunciando que iba á comenzar la mensura de los terrenos á cuya operación dió principio efectivamen-te el mismo día, y continuó el siguiente, dejando al cuida-do de dichos terrenos al peón Juan Martínez; y agregan-do,-que todos estos actos habían sido practicados bajo la *206custodia y protección de la Policía Municipal y todo á nombre y por orden de Don Francisco Barnés Vallenilla.
Recibida la información de testigos propuesta por el demandante y acreditados los hechos expuestos en la 'de-manda, se señaló día parada celebración del juicio oral, en cuyo acto el abogado defensor del demandado, Don Julio Ma. Padilla, negó los hechos establecidos por el actor alegando á su vez que el demandado no estaba en la. finca de que se trataba, con el carácter de dueño; que tampoco hacía treinta años que se encontrara en posesión de ella y que los actos realizados en dicha finca por el Sr. Barnés no constituían despojo, porque se le había dado posesión judicial ,de ella, en virtud de habérsele adjudicado por el mismo Tribunal de Ponce en el juicio ejecutivo que si-guiera el Sr. Barnés contra Doña Matías Modesta Rohee, en cobro, de un crédito hipotecario.
Admitidas las pruebas y aún ejecutadas algunas de las propuestas presentaron éstas un escrito al Tribunal, fir-mado por sus respectivos abogados defensores, el que co-piado á la letra dice así:
“En la Corte tie Distrito de Ponce. — Julián Toissonier vs. Francisco Barnés. — Interdicto.—Dichos demandante y demandado, por sus abogados, comparecen y manifiestan que están conformes en los si-guientes hedí os: Las fincas que en la demanda se describen separa-damente están turnias formando mi sólo cuerpo. Que el demandante estaba en la posesión de dichos bienes cuando el 'demandado realizó los actos que aquél califica de 'despojo. Y que líaeía más de un año que estaba en dicha posesión ó tenencia. Que los actos en que la demanda se funda los realizó el 'demandado después de habérsele, dado la posesión .judicial de las fincas, y en virtud de dicha posesión, que le. fué dada, por habérsele adjudicado dichas fincas por la extin-guida Corte de esta Ciudad en el juicio ejecutivo que. siguiera contra Doña Modesta Rohee en cobro de crédito hipotecario. Por tanto: Suplicamos á Y. II. q.ue previos los informes de los Letrados, se. sirva tallar este pleito prescindiendo de los demás hechos que no caen dentro de este acuerdo. Ponce 21 de Julio de 1904. — Respetuosa-mente: Julio M. Padilla, Luis Llorens Torres.”
*207En vista-de este escrito y después de oir á los abogados de las partes, dictó el Juez, Sr. Tous Soto, la siguiente sentencia:
“En la Ciudad de Ponce, el .día veinte y cinco de Julio de mil novecientos cuatro, habiéndose señalado para la vista de esta causa el veinte y uno del mismo mes y año, en ese día presentes las partes por -medio de los abogados Don Luis Llorens Torres, por el actor, y Don Julio Ha. Padilla,-por la Sucesión del demandado Don Francisco Barnes, manifestaron estar dispuestos para el juicio presentando al efecto -convenio escrito sobre los hechos litigiosos para que se dicte sentencia por los méritos -del caso. Oídos los informe de las partes el Tribunal es de opinión por las razones que separadamente se con-signan, que la ley y los hechos están en favor de la sucesión deman-dada, y por lo tanto absuelve á, ésta la demandada; que se declara sin lugar con las costas ascendentes á. al deman-dante, expidiéndose mandamiento de ejecución contra sus bienes para hacerlas efectivas.
Y la opinión á que elidía sentencia se refiere, literalmen-te copiada dice así:
“En la Corte de Distrito de Ponce, Puerto Rico. — Año de 1904. —ler. Término. Julián Policioro Teissonier. vs. Sucesión -de Francisco Barnés. — Número 30. — Interdicto de retener. — Opinión.—En e! caso presente se funda la demanda en que el demandado se ha intro-ducido ha menos de un año en la finca en cuya tenencia se halla el demandante, ejercitando en ella actos de posesión y dominio. A primera vista, parecen existir las condiciones que la ley exijía para que una acción de interdicto prosperaba, esto es, tenencia ó posesión, perturbación, no transcurso de un año, desde los actos -perturbadores pero si se tiene en cuenta que el demandado es el dueño de la finca tenida ó poseída sin título por el demandante, y que los actos de posesión ejecutados en ella han sido consecuencia de la posesión judicial concedida!e por la Corte de Distrito de Ponce, como comprador de fincas hipotecadas, judicialmente vendidas para pagar al acreedor hipotecario, hay que llegar .á la conclusión -de que no existe pertur-bación del hedió posesorio. Es -cierto que la Ley es -deficiente en este punto, pero existe el artículo 1560 del Código Civil que define lo que, el legislador entiende por perturbación de hecho. Dice así: *208"No existe perturbación de liecho cuando el tercero, ya sea la admi-nistración, ya un particular que ha obrado en virtud de un derecho que le corresponde.” Es así que el actor reconoce el derecho de pro-piedad del demandado, y que éste entró en posesión de la finca en cues-tión amparado por una orden judicial, luego no existe la perturbación de liecho que se invoca como fundamento del interdicto. Es verdad <[iie el artículo citado figura'entre las disposiciones relativas al contra-to de arrendamiento: pero no hay liada que impida generalizar la doc-trina. en él consignada á todos los demás casos análogos. Así lo reco-nocen los comentaristas "Mucius Scevola” (Código Civil', Tomo <S, pag. 377) y Martínez Alcubilla (Diccionario de Administración, To-mo Ü, página 1139.) Y tal opinión debe prosperar en efecto, si se tiene en (menta que nuestro Código Civil toma por base la doctrina posesoria romana, y que el verdadero fundamento de la protección posesoria en el derecho de Roma y en las legislaciones- de la Europa Continental y latino-americanas, hijas de aquélla, se encuen-tra en la doctrina de Ihering (pie ha prevalecido sobre las demás teorías posesorias, incluso la de -Savigny formulada en el siguien-te enunciado: "La protección de la posesión como exterioridad de la propiedad es un complemento necesario de la protección de, de la propiedad, lina facilitación de la prueba á favor del propieta-rio, la cual aprovecha necesariamente al no propietario. (R. Yon Ihering, Teoría de la Posesión.) Versión de Adolfo Posada, pag. 57. Así dehe -ser, repetimos, porque si el poseedor es amparado como propietario presunto, la presunción no puede extenderse á dis-pensarle protección contra el verdadero propietario reconocido por él como tal. y que ha entrado en la posesión por medios legales. Aunque se quisiera rechazar la teoría posesoria de Ihering y bus-car acojida eu la de Savigny. para quien la interdicción de la vio-lencia es el fin de las acciones posesorias llamadas interdictos y el ver-dadero fundamento de la posesión, no aprovecharía al demandante esta doctrina porque en el caso presente no existe violencia que autorice el interdicto. liase alegado por el actor que la posesión judicial otor-gada ul demandado- se’ entiende que es sin perjuicio’ de tercero de mejor derecho, y por tanto, que él no puede ser perjudicado por dicha posesión; pero ¿acaso el actor cuyo título se ignora tie-ne mejor derecho que el. propietario que lia obtenido el suyo me-diante compra judicial? Ni se lia demostrado, ni tratado siquiera de probarse. Por lo expuesto, es opinión del Juez que suscribe que esie- interdicto debe desestimarse. Ponce Julio 25 de 1904. •José Tons Soto. — Juez de Distrito.
*209Contra la sentencia pronunciada por el Juez Sr. Tous Soto interpuso apelación dentro del término legal la re-presentación del demandante I). Julián Polidoro Teisso-nier y notificado oportunamente de ella el Abogado defen-sor de la parte apelada, compareció ante esta Superiori-dad el Abogado de la parte apelante, y'habiéndosele entre-gado los autos para alegar, así lo hizo, citando como fun-damentos legales del recurso, los siguientes: Los artículos 1629 y 1649 de la Ley de Enjuiciamiento Civil antigua porque era procedente el interdicto de retener ó recobrar, cuando el que se bailaba .en la posesión ó tenencia de la cosa hubiera sido perturbado por actos que manifestaran la intención de inquietarle ó despojarle, ó cuando hubie-ra sido ya despojado de dicha posesión ó tenencia: y los artículos 355, 443 y 448 del Código Civil vigente, el pri-mero, porque cuando no precede una causa justificada de utilidad pública, para poder privar á una persona de su propiedad, por mandato de autoridad competente y pre-via siempre la indemnización oportuna, las Cortes están obligadas á amparar y en su caso á reintegrar en la pose-sión al expropiado: el segundo, porque en ningún caso puede adquirirse violentamente la posesión, mientras exista un poseedor que se oponga á ello, y el tercero, por-que todo poseedor tiene derecho á ser respetado en su po-sesión, y si fuere inquietado en ella, deberá ser amparado ó restituido en dicha posesión por los medios que las le-yes de procedimientos establecen.
No habiendo comparecido la parte apelada se señaló día para la vista cuyo acto se celebró sin la asistencia de ninguno de los abogados de las partes.
Ahora bien; sentados esos antecedentes, la cuestión á resolver por esta Corte Suprema se reduce á determinar si dados los hechos reconocidos por las partes y sus aboga-dos defensores en su escrito de 21 de Julio de 1904, proce-de ó no el interdicto promovido jmr el demandante Don Julián Polidoro Teissoníer.
*210El Juez que suscribe entiende que no procede.
Según el artículo 1649 de la antigua Ley de Enjuicia-miento Civil, por la que venía sustanciándose este inter-dicto, y que es precisamente uno de los fundamentos le-gales que lia citado en su alegato el Abogado defensor del apelante, los interdictos de retener ó recobrar la posesión procedían, cuando el que bailándose en la posesión ó te-nencia de una cosa, hubiera sido perturbado en ella por actos que manifestaren la intención de inquietarle ó des-pojarle, ó cuando hubiera sido ya.despojado de dicha po-sesión ó tenencia; y ambos tenían por objeto, restablecer' por,medio de un procedimiento breve y sumario, pero en (d que siempre se prestaba audiencia á la otra parte, el es-tado posesorio perturbado por los actos de un tercero, que, violenta ó clandestinamente, y de su propia autori-dad, hubiere ejecutado los actos de perturbación ó de des-pojo, amparando el Juez en el primer caso al poseedor, con los -apercibimientos correspondientes al perturbador, para que en lo sucesivo se abstuviera de cometer seme-jantes actos; ó reponiéndolo en la posesión, si realmente hubiera sido despojado de ella, y condenando al despojan-te al pago de las costas, de los daños y perjuicios y de los frutos percibidos.
Ambos interdictos, según opinión general de nuestros tratadistas, entre ellos el ilustre comentarista de la "Ley de Enjuiciamiento Civil Sr. Manresa y Navarro, estaban 1 jasados en razones y principios de orden público, funda-mentales de la sociedad y sancionados por nuestras leyes antiguas y modernas, de que todo poseedor tiene derecho á ser respetado en su posesión y de qxie á nadie es lícito administrarse la justicia por su propia mano, puesto que para esto están establecidos los Tribunales. Le manera que si en contravención á. estos principios oh que se creye-se con mejor derecho á la posesión de una cosa, se entra-se en ella de su propia autoridad y despojare al poseedor, ó lo perturbare en su posesión, venía entonces la ley con *211el remedio- del interdicto, á restablecer el orden social per- • turbado, restituyendo las cosas al estado que tenían antes de la perturbación ó del despojo; pero si lejos de hacerlo así acudía al Juez y éste en uso de su autoridad lo ponía en posesión, entonces ya no tenía razón de ser el interdic-to puesto que ya no existía verdadera perturbación del orden público, sin perjuicio del derecho de que se creyera-, asistido el poseedor para ser respetado en la posesión y del que podía hacer uso, bien acudiendo al mismo Juez para que revocara su providencia, si creía que la posesión es-taba mal dada, ó bien acudiendo al juicio plenario corres-pondiente para contender con su adversario sobre la pro-piedad de la cosa, ó sobre su mejor derecho á poseer. La mejor confirmación de esta doctrina se encuentra en el ar-tículo 443 del vigente Código Civil, que es precisamente uno de los que cita en su alegato el Abogado defensor del apelante.
Dice este artículo en sxi primera parte, que es la única que transcribe en su escrito el abogado del Sr. Teisso-nier, “que en ningún caso puede adquirirse violentamen-te la posesión, mientras exista un poseedor que se oponga á ello”; pero luego agrega: El que se crea con acción ó derecho para privar á otro de la tenencia ele una cosa, siempre que el tenedor resista la entrega, deberá solicitar el auxilio de la autoridad competente. De modo, que si obediente á este precepto legal el que se crea con mejor derecho á la posesión ó tenencia de una cosa, acude al Tribunal solicitando su entrega y éste se la acuerda y le confiere la posesión, en ese caso no hay violencia, no hay. perturbación y por consiguiente no procede el interdicto.
En el mismo sentido debe entenderse, en relación á la materia que nos ocupa, el artículo 448 del mismo Código Civil, que también cita en su escrito el abogado defensor del apelante y que está íntimamente relacionado con el anterior. “Todo poseedor (dice este artículo) tiene de-recho á ser respetado en su posesión; y si fuere inquie-*212taclo en ella, deberá ser amparado ó restituido en dicha posesión, por los medios que las leyes de procedimiento establecen.”' Los recursos que la ley antigua de proce-dimientos civiles establecía en estos casos, eran los inter-dictos de- retener ó recobrar la posesión, que procedían ó no, como ya hemos visto, según que el demandado como autor de la perturbación ó del despojo, hubiera procedi-do de su propia autoridad ó en el ejercicio de un derecho legítimo, reconocido y amparado por una providencia judicial.
Del otro artículo 355 del mismo Código Civil que tam-bién se cita en el alegato del apelante, no tenemos para que ocuparnos por no tener aplicación al caso que se ven-tila en estos autos.
Ahora bien; según los hechos reconocidos por las par-tes en su escrito, de veinte y uno de Julio de 1904, el Se-ñor Barnés había seguido un ejecutivo en el Tribunal del Distrito de Ponce en cobro de un crédito hipotecario contra Doña Matías Modesta Police y habiéndosele adjudica-do en pago la finca rústica de que se trata en el presente interdicto pidió y obtuvo del Tribunal que se le diera po-sesión de ella, lo que se verificó mediante la oportuna diligencia de posesión judicial; y siendo esto así es claro que el interdicto de retener la posesión interpuesta contra él por el Sr. Teissonier como poseedor de dicha finca care-cía de base y fundamento legal, y debía desestimarse, co-mo lo fue, con las costas.
Por tales fundamentos el Juez que suscribe es de pare-cer que debe confirmarse la sentencia apelada con las cos-tas al apelante.

Confirmada.

Jueces concurrentes: Sres. Hernández, Pignoras y Mac Leary.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.